                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                        AT CHATTANOOGA

  UNITED STATES OF AMERICA,

  v.                                                           Docket No. 1:18-CR-11
                                                               JUDGE MATTICE
  JERRY WAYNE WILKERSON,                                       MAGISTRATE JUDGE STEGER
  MICHAEL CHATFIELD,
  KASEY NICHOLSON,
  BILLY HINDMON, and
  JAYSON MONTGOMERY
         Defendants.


   DEFENDANT MICHAEL CHATFIELD’S MEMORANDUM IN SUPPORT OF MOTION IN LIMINE TO
    PROHIBIT IRRELEVANT AND UNQUALIFIED TESTIMONY ABOUT THE MEDICAL EFFICACY OF
                         TOPICAL CREAMS AND WELLNESS PILLS


         Comes now the Defendant, Michael Chatfield, by and through undersigned counsel, and,

  having moved this Honorable Court for an order prohibiting all parties from offering testimony

  or evidence that the topical creams and wellness pills did not work or did not have a valid, medical

  use pursuant to Federal Rules of Evidence 401, 402, 403, and 702, provides this memorandum of

  fact and law.

  Background

         This case primarily focuses on the efforts of Mr. Chatfield and his co-defendants in

  marketing compounding pharmacy products—topical creams and other products, such as

  wellness pills. The products were made from FDA-approved medications at compounding

  pharmacies. They were prescribed by physicians and nurse practitioners to patients. When the


                                      Page 1 of 5
    DEFENDANT MICHAEL CHATFIELD’S MEMORANDUM IN SUPPORT OF MOTION IN LIMINE TO
     PROHIBIT IRRELEVANT AND UNQUALIFIED TESTIMONY ABOUT THE MEDICAL EFFICACY OF
                          TOPICAL CREAMS AND WELLNESS PILLS
Case 1:18-cr-00011-HSM-CHS Document 95-1 Filed 05/28/19 Page 1 of 5 PageID #: 413
  pharmacies filled the prescription, the insurance company reimbursed the pharmacies for

  amounts consistent with the insurance companies’ set reimbursement rates.

          The Government has made allusions in the indictment that the topical creams or other

  medications were not effective or medically necessary For example, the indictment states, “The

  defendants informed the customers that the creams and medications would treat a variety of

  ailments, including pain, eczema, psoriasis, stretch marks, warts and other conditions.” [Doc. 65,

  Second Superseding Indictment, ¶2]. By implication, this allegation asserts that the creams did

  not effectively treat these conditions. Later, the indictment alleges “compounded drugs, drugs

  which were exorbitantly priced and for which there was little if any medical necessity.” [Id. Count

  179].

          The reality is that the creams and other medications were effective in treating patient’s

  conditions. Certainly, like any treatment—pharmaceutical or otherwise— some patients would

  certainly have better results than others. Whether or not the creams and medications were

  effective does not impact any element of any of the crimes in the 179 counts that are charged in

  this indictment.

  Argument

          The first question for a court considering the admissibility of evidence is whether the

  evidence is relevant. Koloda v. General Motors Parts Div., General Motors Corp., 716 F.2d 373,

  375 (6th Cir. 1983). Only evidence that tends to make a fact of consequence more or less

  probable is relevant, and only relevant evidence is admissible. Id.; Fed. R. Evid 401 and 402; See

  also United States v. Schrock, 855 F.2d 327 (6th Cir. 1988).


                                      Page 2 of 5
    DEFENDANT MICHAEL CHATFIELD’S MEMORANDUM IN SUPPORT OF MOTION IN LIMINE TO
     PROHIBIT IRRELEVANT AND UNQUALIFIED TESTIMONY ABOUT THE MEDICAL EFFICACY OF
                          TOPICAL CREAMS AND WELLNESS PILLS
Case 1:18-cr-00011-HSM-CHS Document 95-1 Filed 05/28/19 Page 2 of 5 PageID #: 414
         Any assertion by the government that the compounded medications were not effective

  treatments in no way proves or disproves any element of any of the numerous charged crimes in

  this indictment. In reality, whether these creams had truly miraculous results or if they had no

  effect at all on a patient’s health, it does not change whether Mr. Chatfield and his co-defendants’

  actions and alleged actions constitute the crimes of wire fraud, mail fraud, health care fraud,

  illegal remuneration, aggravated identity theft, and money laundering conspiracy.

         Furthermore, to the extent that a supposed lack of effectiveness of the medication is

  probative, it is inadmissible under Federal Rule of Evidence 403 which excludes relevant evidence

  “if its probative value is substantially outweighed by a danger of…unfair prejudice, confusing the

  issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

  evidence.” Fed. R. Evid. 403; United States v. Schrock, 855 F.2d 327, 333 (6th Cir. 1988).

         The probative value of such proffered evidence is nonexistent first and foremost because

  it isn’t true. The government has also not provided any notice of an intention to use any expert

  testimony in this trial. The government has not performed any laboratory analysis of the (now

  long-expired) medications in its possession. The government has no way to prove that the

  medication is not effective beyond anecdotal evidence of lay witnesses, which is inadmissible

  under Federal Rule of Evidence 701(c) (prohibiting opinion testimony by a lay witness based on

  scientific, technical, or other specialized knowledge).

         The prejudicial impact of such proffered evidence substantially outweighs the probative

  value. There is no question that the allegations regarding the effectiveness of the medication

  would confuse the jury, especially given that most of the allegations against the defendants


                                      Page 3 of 5
    DEFENDANT MICHAEL CHATFIELD’S MEMORANDUM IN SUPPORT OF MOTION IN LIMINE TO
     PROHIBIT IRRELEVANT AND UNQUALIFIED TESTIMONY ABOUT THE MEDICAL EFFICACY OF
                          TOPICAL CREAMS AND WELLNESS PILLS
Case 1:18-cr-00011-HSM-CHS Document 95-1 Filed 05/28/19 Page 3 of 5 PageID #: 415
  involve fraud, but do not involve the medication itself being fraudulent. The admission of such

  evidence would mislead the jury as to the motives of the defendants. Further, given that this trial

  is anticipated to last three to four weeks, the government should not be permitted to needlessly

  waste time introducing irrelevant and inadmissible evidence relating to the medical efficacy or

  necessity of the medications patients were prescribed.

  Conclusion

         The evidence that the medicine at issue here is ineffective is inadmissible because it is not

  probative of a material fact in this case. Furthermore, the government cannot conceivably prove

  this allegation without experts and laboratory analysis—which is impossible at this stage.

  Furthermore, the probative value of evidence that the defendants marketed medication that was

  not effective is substantially outweighed by its potential for unfair prejudice to the defendant

  and the likelihood of confusion with regard to the issues the jury will be called up on to decide.

         Respectfully submitted this 28th day of May, 2019.




                                                       s/ David M. Eldridge
                                                       DAVID M. ELDRIDGE (BPR # 012408)
                                                       ZACHARY R. WALDEN (BPR #035376)
                                                       ELDRIDGE & BLAKNEY, P.C.
                                                       The Cherokee Building
                                                       400 West Church Avenue, Suite 101
                                                       Knoxville, Tennessee 37902
                                                       (865) 544-2010

                                                       Attorneys for Michael Chatfield




                                      Page 4 of 5
    DEFENDANT MICHAEL CHATFIELD’S MEMORANDUM IN SUPPORT OF MOTION IN LIMINE TO
     PROHIBIT IRRELEVANT AND UNQUALIFIED TESTIMONY ABOUT THE MEDICAL EFFICACY OF
                          TOPICAL CREAMS AND WELLNESS PILLS
Case 1:18-cr-00011-HSM-CHS Document 95-1 Filed 05/28/19 Page 4 of 5 PageID #: 416
                                       CERTIFICATE OF SERVICE

            I hereby certify that a copy of the foregoing pleading was filed electronically. Notice of
  this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
  on the electronic filing receipt. All other parties will be served by regular U.S. mail. Parties may
  access this filing through the Court’s electronic filing system.

         This 28th day of May, 2019.




                                                        s/ David M. Eldridge
                                                        DAVID M. ELDRIDGE




                                      Page 5 of 5
    DEFENDANT MICHAEL CHATFIELD’S MEMORANDUM IN SUPPORT OF MOTION IN LIMINE TO
     PROHIBIT IRRELEVANT AND UNQUALIFIED TESTIMONY ABOUT THE MEDICAL EFFICACY OF
                          TOPICAL CREAMS AND WELLNESS PILLS
Case 1:18-cr-00011-HSM-CHS Document 95-1 Filed 05/28/19 Page 5 of 5 PageID #: 417
